Citation Nr: 0834657	
Decision Date: 10/08/08    Archive Date: 10/16/08

DOCKET NO.  00-18 762A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from June 1960 to June 1966 
and from July 1967 to February 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi.  The Board previously remanded this 
case in December 2004 and February 2007.


FINDING OF FACT

The veteran does not have a diagnosis of PTSD that is 
predicated on a corroborated in-service stressor, and he has 
not been shown to have participated in combat with the enemy 
during service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for PTSD 
have not been met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 
3.303, 3.304 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Applicable laws and regulations

Generally, in order to establish service connection for a 
particular disorder, the evidence of record must demonstrate 
that a disease or injury resulting in a current disability 
was incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

However, service connection for PTSD requires medical 
evidence showing a diagnosis of the condition; a link, 
established by the medical evidence, between current symptoms 
and an in-service stressor; and credible supporting evidence 
that the claimed in-service stressor occurred.  See 38 C.F.R. 
§ 3.304(f); see also Cohen v. Brown, 10 Vet. App. 128, 138 
(1997) (citing Moreau v. Brown, 9 Vet. App. 389, 394-95 
(1996)).

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim for PTSD will vary 
depending on whether the veteran was "engaged in combat with 
the enemy."  See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  

If the evidence establishes that the veteran was engaged in 
combat with the enemy or was a prisoner of war (POW), and the 
claimed stressor is related to combat or POW experiences (in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service), the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  

Where, however, VA determines that the veteran did not engage 
in combat with the enemy and was not a POW, or the claimed 
stressor is not related to combat or POW experiences, the 
veteran's lay statements, by themselves, will not be enough 
to establish the occurrence of the alleged stressor.  
Instead, the record must contain service records or other 
credible evidence corroborating the stressor.  38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(d), (f); Gaines v. West, 11 Vet. 
App. 353, 357-58 (1998).  

Such corroborating evidence cannot consist solely of after-
the-fact medical evidence containing an opinion as to a 
causal relationship between PTSD and service.  See Moreau v. 
Brown, 9 Vet. App. 389, 396 (1996).

The Board observes, however, that in Pentecost v. Principi, 
16 Vet. App. 124 (2002), the United States Court of Appeals 
for Veterans Claims (Court) held that a veteran's unit 
records constituted independent descriptions of rocket 
attacks that were experienced by his unit when he was 
stationed in Vietnam, which, when viewed in the light most 
favorable to him, objectively corroborated his claim of 
having experienced rocket attacks.  The Court reiterated that 
although the unit records did not specifically identify the 
veteran as being present during the rocket attacks, the fact 
that he was stationed with a unit that was present while such 
attacks occurred suggested that he was in fact exposed to the 
attacks.

II.  Analysis

The Board has first considered the question of whether the 
veteran has a medical diagnosis of PTSD.  In the present 
case, there is evidence both supporting and against the 
finding of a PTSD diagnosis, albeit with multiple recent 
treatment records confirming a diagnosis.  The Board further 
notes as a preliminary matter that service connection is 
separately in effect for dysthymic disorder, with a 30 
percent evaluation assigned.

VA records indicate an initial psychological evaluation in 
February 2000 due to concerns about depression following a 
mild stroke in September 1999.  At that time,  a diagnostic 
impression of rule out PTSD was rendered, and the veteran was 
sent to the PTSD clinic for evaluation.  Records from March 
2000 show multiple PTSD diagnoses.  

The Board notes, however, that subsequent VA examination 
reports call into question the veteran's PTSD diagnosis.  The 
report of a September 2001 examination indicates that the 
criteria for PTSD had not been met because the veteran's 
reported traumatic events (described earlier in the report as 
"his perceptions of what probably happened to his friends" 
in Vietnam) were not based on direct exposure.  The sole Axis 
I diagnosis listed in a October 2002 examination report is 
dysthymic disorder.  Also, the report of a May 2006 
examination indicates that the criteria for PTSD had not been 
met because it was not clear to the examiner that the 
veteran's reported stressors "had a traumatic impact."

Subsequent to the Board's February 2007 remand, however, VA 
has received additional VA treatment records showing multiple 
PTSD diagnoses made by a psychologist and a nurse 
practitioner on several occasions in 2005.  While these 
records pre-date the May 2006 VA examination, the Board 
observes that that the psychologist who conducted that 
examination did not have access to these records of 
contemporaneous PTSD treatment.  

Even if the Board were to accept these recently received VA 
mental health records as confirming a current PTSD diagnosis, 
such a diagnosis must be based upon either participation in 
combat with the enemy or a corroborated in-service stressor 
for service connection to be warranted, as noted above.  
Again, a favorable medical opinion is insufficient, in and of 
itself, to predicate the grant of service connection for 
PTSD.  See Moreau v. Brown, 9 Vet. App. at 396.  Thus, the 
question becomes whether the veteran either engaged in combat 
with the enemy during service or experienced a corroborated 
in-service stressor upon which the diagnosis of PTSD is 
predicated.

With regard to the question of whether the veteran 
participated in combat with the enemy during service, the 
Board observes that his DA Form 20 indicates that he served 
in the Republic of Vietnam from December 1963 to December 
1964.  There is, however, no indication of receipt of such 
combat-related citations as the Purple Heart Medal or the 
Combat Infantryman Badge.  Additionally, the veteran's 
military records indicate that his principal in-service duty 
was working as an administrative specialist.  Moreover, his 
service medical records do not suggest any combat-related 
wounds or other incidents of treatment reflecting combat.  In 
short, there is no evidence of record to suggest the 
veteran's participation in combat with the enemy during 
service.  

As such, the Board has considered whether the veteran's 
diagnosis of PTSD is based upon a corroborated in-service 
stressor or stressors.  In this regard, the Board observes 
that the veteran noted in an undated statement (apparently 
received during the first half of 2000) that "Msgt. 
Johnson" was captured on a body of water, and that he was 
later contacted by that individual's family asking if he knew 
what happened.  The veteran noted that losing someone that he 
talked to constantly and lived next door to created constant 
stress.

A March 2000 VA treatment record contains a description of 
the veteran's "seeing the jeep that his captain was ambushed 
in and killed," as well as receiving heavy fire and mortar 
attacks around Christmas Eve in 1963.   

The veteran further described these incidents in a September 
2000 stressor statement.  He noted that, in June or July of 
1964, "we received word" that a "Capt. Lahey" had been 
ambushed and was med-evacuated to the United States.

During his September 2001 VA psychiatric examination, the 
veteran reported an incident from 1964, when he was stationed 
in Soctrang.  In this incident, he was held back from patrol, 
and a soldier that went in his place was caught in an ambush, 
with his jeep riddled with bullets, and was paralyzed.  The 
veteran also noted that a friend of his was captured and 
killed and that many others were injured.  He did not provide 
further stressor details during his October 2002 VA 
psychiatric examination, however.

Following the Board's December 2004 remand, the Appeals 
Management Center (AMC) in Washington, DC contacted the 
veteran for additional stressor information.  In a stressor 
statement received in March 2005, the veteran repeated his 
history of witnessing enemy fire in December 1963.

Subsequently, the AMC undertook stressor corroboration 
actions.  The veteran's DA Form 20 was obtained from the 
National Personnel Records Center.  Moreover, in March 2006, 
the AMC received a response from the United States Joint 
Services Records Research Center (JSRRC) (then named the 
United States Armed Services Center for Research of Unit 
Records (CURR)).  CURR notified the AMC that research had 
been coordinated with the National Archives and Records 
Administration (NARA), which was unable to locate unit 
records, including daily journals, from the veteran's unit 
from 1963-1964.  CURR was also unable to locate records 
documenting the December 1963 incident described by the 
veteran.  There was a notation of a captain (initials G.A.L.) 
being wounded in action in August 1964, but CURR was unable 
to determine that individual's unit of assignment.  CURR also 
reported that it did not maintain "Morning Reports" 
submitted by the unit.  

Subsequently, during his May 2006 VA psychiatric examination, 
the veteran discussed three stressors.  First, he again 
described the December 1963 incident.  Second, he noted that 
on the night of "the landing" there was mortar fire, 
although none of it came into the compound.  Third, he 
reported that in about March 1964 he was about to go out but 
was replaced by an individual who was killed when his jeep 
was ambushed.  Given the prior unsuccessful efforts to obtain 
records of the veteran's unit, and the fact that this new 
evidence is devoid of specific details beyond those 
previously documented in the claims file, the Board finds the 
contents of the examination report insufficient to warrant 
additional stressor corroboration efforts.

In reviewing the veteran's reported stressors, the Board does 
not contest the credibility of his assertions.  His 
description of the December 1963 incident has been 
particularly consistent.  For service connection for PTSD to 
be established, however, there must be a PTSD diagnosis 
predicated upon a corroborated stressor.  The fact that unit 
records are unavailable in this case distinguishes it from 
Pentecost, which involved reported rocket attacks and 
corresponding service department corroboration.  The Board 
also notes that while the CURR response indicates that a 
captain of the same last name reported by the veteran was 
injured, there is no corroboration that this individual was 
the captain of the veteran's unit.  Moreover, there is no 
indication that the veteran witnessed the event in which this 
captain was injured, and the date of the actual injury, 
September 1964, is several months later than the time frame 
of June or July of 1964 reported by the veteran.

Overall, the Board is aware that there is evidence of record 
in support of the finding of a current diagnosis of PTSD.  
However, the evidence of record does not reflect 
participation in combat with the enemy, and there is no 
evidence showing that a current diagnosis of PTSD is based 
upon a corroborated stressor from service.  As such, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim for service connection for PTSD, and that 
claim must be denied.  

In reaching this decision, the Board acknowledges that VA is 
statutorily required to resolve the benefit of the doubt in 
favor of the veteran when there is an approximate balance of 
positive and negative evidence regarding the merits of an 
outstanding issue.  However, that doctrine is not applicable 
in this case because the preponderance of the evidence is 
against the veteran's claim.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).

III.  Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 
3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  Notice 
should be provided to a claimant before the initial 
unfavorable decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  Any error in notification should be 
presumed prejudicial, and VA has the burden of rebutting this 
presumption.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).

38 C.F.R. § 3.159 has been revised in part recently.  These 
revisions are effective as of May 30, 2008.  73 Fed. Reg. 
23,353-23,356 (April 30, 2008).  The final rule, among other 
changes, removes the third sentence of 38 C.F.R. § 
3.159(b)(1), which had stated that VA will request the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  

In the present case, the veteran's claim was initially denied 
in a May 2000 rating decision, issued prior to enactment of 
the laws and regulations governing VA's notification duties.  
In a series of letters issued between February 2002 and March 
2007, however, the RO and the AMC provided the requisite 
notification.  The veteran has been provided with forms for 
information about his PTSD stressors and has returned such 
forms with information on multiple occasions.  Additionally, 
in the March 2007 letter, he was notified that a disability 
rating and an effective date for the award of benefits are 
assigned in cases where service connection is warranted.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Similarly, VA has fulfilled its duty to assist in obtaining 
identified and available evidence needed to substantiate this 
claim.  All records of relevant medical and mental health 
treatment reported by the veteran have been obtained.  As 
described in further detail above, fully adequate efforts at 
stressor corroboration have been made.  Moreover, the veteran 
has been afforded multiple VA examinations in conjunction 
with his appeal.

Overall, there is no evidence of any VA error in notifying or 
assisting the veteran that reasonably affects the fairness of 
this adjudication.


ORDER

Entitlement to service connection for PTSD is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


